DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2016/0158554 granted to Graig. 
In reference to claim 1, Graig discloses An assessment system for vagus nerve stimulation therapy treatment for congestive heart failure in a subject implanted with a neurostimulator configured to deliver a periodic stimulation signal having a plurality of ON-periods and OFF-periods, each ON-period being defined as time between an initiating pulse and a terminating pulse of a plurality of stimulation pulses delivered to the subject, each OFF-period being defined as a time between consecutive ON-periods, the assessment system comprising [e.g. Figures 1, 2A, 2B, 0053, 0054, 0060, 0086, 0090]: a wand assembly in communication with the neurostimulator and configured to generate a delivery detection signal indicating delivery of the stimulation signal [e.g. Figures 2B, 0064-0068, 0074, 0121]; a lead assembly configured to 
In reference to claim 14, Graig discloses An assessment system for vagus nerve stimulation therapy treatment for congestive heart failure in a subject, the assessment system comprising: a lead assembly configured to acquire an analog ECG signal of the subject over a delivery period of vagus nerve stimulation delivered to the subject and defined by an initiating pulse and a terminating pulse [e.g. 0069,0088,0090], the delivery period being a time between the initiating and terminating pulses; a data acquisition system coupled to the lead assembly and configured to convert the analog ECG signal to a digital ECG signal over the delivery period [e.g. 0053,0088]; and a processor and a non-transitory computer-readable memory storing .
Allowable Subject Matter
Claim 23 is allowed.
Claims 2-13 and 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792